Citation Nr: 9924215	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-02 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 40 percent rating for 
service-connected residuals of an injury of the lumbosacral 
spine, with fractures of the transverse processes of L2, L3, 
L4, and L5, with a compression fracture of L3 with 
spondylolisthesis of L5-S1, post-laminectomy, reduced to 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to January 
1989. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  By rating decision in March 1995, the veteran's rating 
for service-connected residuals of a fracture of the lumbar 
spine was increased from 10 percent to 40 percent disabling.  
In August 1997, the RO proposed to reduce the 40 percent 
rating to 10 percent, and a rating decision in December 1997 
reduced the rating, effective from March 1998.  The veteran 
entered a notice of disagreement in January 1998, a statement 
of the case was issued in February 1998, and the veteran 
perfected his appeal to the Board, as indicated by a December 
1998 report of contact. 


FINDING OF FACT

1.  The veteran's service-connected low back disability was 
rated 40 percent for less that 5 years when the RO reduced 
the rating to 10 percent; an April 1997 VA examination 
disclosed improvement in the veteran's low back disability.

2.  As of March 1998, the veteran's service-connected low 
back disability has been manifested by moderate 
intervertebral disc syndrome and no more than moderate 
limitation of motion of the lumbar spine. 



CONCLUSIONS OF LAW

1.  The reduction in the evaluation assigned residuals of an 
injury of the lumbosacral spine, with fractures of the 
transverse processes of L2, L3, L4, and L5, with a 
compression fracture of L3 with spondylolisthesis of L5-S1, 
post-laminectomy, from 40 to 20 percent was warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(3), 
3.344, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 
(1998). 

2. The reduction in the evaluation assigned residuals of an 
injury of the lumbosacral spine, with fractures of the 
transverse processes of L2, L3, L4, and L5, with a 
compression fracture of L3 with spondylolisthesis of L5-S1, 
post-laminectomy  from 20 to 10 percent was not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(3), 
3.344, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.

Diagnostic Code 5293 provides that for severe intervertebral 
disc syndrome, with recurrent attacks, and intermittent 
relief, a 40 percent rating will be assigned.  For moderate 
intervertebral disc syndrome, with recurring attacks, a 20 
percent rating will be assigned.  For mild intervertebral 
disc syndrome, a 10 percent rating is appropriate.  For 
postoperative intervertebral syndrome that is cured, a 
noncompensable rating is appropriate.  38 C.F.R. § 4.71a.

Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code.  When a veteran has received less than the 
maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion.  VAOPGCPREC 36-97.   

Under 38 C.F.R. § 4.71a, Code 5292, a 40 percent evaluation 
is warranted for severe limitation of motion of the lumbar 
spine, a 20 percent evaluation is warranted for moderate 
limitation of motion, and a 10 percent rating is warranted 
for slight limitation of motion.  The limitation of motion of 
the veteran's lumbar spine is no more than moderate.  There 
is no indication of any additional limitation of motion due 
to pain or any other symptom. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

The evidence reflects that the veteran was involved in a 
motorcycle accident in May 1987.  Initial X-ray examination 
revealed fractures of the right 9th, 10th, and 11th ribs, 
fractures of the transverse processes of L2, L3, L4, and L5, 
and fracture and laceration of the right iliac crest, with a 
6 centimeter deep jagged laceration.  Hospital treatment 
records in May 1987 reflect a diagnosis of fractured 
dislocation of the lumbosacral joint with traumatic 
spondylolisthesis with some neurological weakness of the L5 
distribution.  The veteran underwent a laminectomy of L1 with 
excision of extruded disc at L5-S1; bone was harvested from 
the left iliac crest for use in the laminectomy.  

During a VA compensation examination in October 1993, the 
veteran complained of persistent low back pain and numbness 
in the left foot, while examination revealed a 3 inch 
nontender scar with numbness in the area of the scar.  The 
diagnosis was chronic low back pain, status post laminectomy 
and diskectomy, with no objective radiculopathy.  

At a VA compensation examination in October 1994, the veteran 
complained of severe low back pain and weakness of the left 
lower extremity.  Physical examination revealed marked spasm 
of the paravertebral muscles, severe limitation of motion (30 
degrees flexion, 5 degrees extension, and severe limitation 
of lateral flexion and rotation bilaterally), radiculopathy 
on the left, and muscle atrophy of the left leg.  

Based on this examination, by rating decision in March 1995, 
the veteran's rating for service-connected residuals of a 
fracture of the lumbar spine was increased from 10 percent to 
40 percent disabling.  The rating decision included in its 
reasons and bases that it was not shown that the 40 percent 
level of disability was permanent, and that an examination 
might be requested in the future to confirm the level of 
disability. 

VA outpatient treatment records show the veteran complaining 
of worsening low back pain in October and November 1997, 
subsequent to the August 1997 proposal to reduce the rating.  
In October 1997, the veteran was treated at a hospital for 
mid back pain and strain as the result of lifting a pattern 
at work.  In November 1996, the veteran reported that he was 
pushing heavy boxes at work.  In July 1996, he was treated 
for acute lumbar strain associated with lifting something at 
work. 

At a VA compensation examination in April 1997, the veteran 
reported that he was working full-time as a foundry worker in 
a steel mill company where he puts on a tool mold.  He 
complained of: constant low back pain which varied in 
intensity; pain, weakness, and numbness in his left leg; 
spasms and numbness in his left foot; and numbness of the 
right low back.  Physical examination revealed: no atrophy of 
the legs; no muscle spasm in the lumbosacral area; a large 
scar, with hypesthesia in the area under the scar; a limp on 
the left, with propulsion and balance mildly impaired; a 
flattened lordotic curve; hip flexion and extension 70 
percent of normal; and a diminished sensation of the left 
foot.  Additional range of motion testing revealed 80 degrees 
forward flexion, 20 degrees backward extension, 30 degrees 
lateral flexion, 30 degree rotations bilaterally, and a 
normal straight leg raising test.  The diagnosis was residual 
back injury with fractures of L2, L3, L4 and L5, traumatic 
post-surgical spondylolisthesis, with weakness in the lower 
extremities, mildly impaired gait, loss of feeling in the 
left L4, L5, and S1, and hypesthesia in the nerve roots to 
the left leg.  

Based on this examination, in August 1997, the RO proposed to 
reduce the 40 percent rating to 10 percent, and a rating 
decision in December 1997 reduced the rating, effective March 
1998. 

During a personal hearing in November 1997, the veteran 
testified that: he worked in a foundry, which required a lot 
of standing, and some lifting; he had missed about a week and 
a half of work the previous year; that he was taking Motrin 
and Tylenol for his back; he stopped going to therapy out of 
a fear VA would operate on his back, and he had only been for 
treatment of his back one time in the previous six months; 
when working, he wore a back brace supplied by the company; 
he considered a sharp pain to be a muscle spasm; he had sharp 
pains in his right side and left foot, and always felt a dull 
achy pain in the back; his condition has slowly worsened in 
the previous five years; and he had not been placed on a 
weight-lifting restriction at work.  
During a videoconference personal hearing in May 1999 before 
the undersigned Member of the Board, the veteran testified 
that: work for the foundry required heavy lifting, bending, 
and stooping; one year prior he went to VA for treatment for 
back pain; he was being treated by VA with epidurals and an 
ankle brace; he had loss of feeling in the left leg and foot 
and could not walk normally; his ankle pain came up to his 
calves; he wore shoes at work and not the brace; he had 
worked in maintenance for one year, and had only missed time 
for doctor's appointments; he was taking a pain medication; 
VA had not issued him a back brace, and the employer issued a 
belt; his back did not improve in about 1996 but had steadily 
worsened; he did not think he experienced muscle spasms, and 
the pain had improved with epidurals; his range of motion of 
the back had not improved; and he had shooting pain in his 
left leg, thigh, hip, and back, with shooting into the hip on 
the right side 2 or 3 times a week.  In response to the Board 
Member's questions, the veteran testified that: the numbness 
and tingling was primarily on the inside of the left foot; a 
sharp pain shot down his left leg; he experienced pain in the 
morning, which eased during the day, then started coming back 
again; two or three days per month he sat down and someone 
else did his work; and he worked in maintenance, which 
involved a lot of bending and lifting.  

When the RO reduced the veteran's rating, effective in March 
1998 (reduction decision in December 1997), service-connected 
residuals of a fracture of the lumbar spine had been rated as 
40 percent disabling for four years and nine months.  
Although special provisions of 38 C.F.R. § 3.344(a) and (b) 
are for application in rating reduction cases when a rating 
has been in effect for more than five years, the rating in 
question in this case was in effect for less than five years.  
Therefore, the referenced regulation is not applicable.  See 
Brown v. Brown, 5 Vet. App. 413, 419 (1993) (duration of a 
rating must be measured from the effective date assigned a 
rating until the effective date of the actual reduction); 
Smith v. Brown, 5 Vet. App. 335, 339 (1993) (a four-year, 
ten-month, and 22-day rating as equivalent to 5 years or more 
"would be too much of a stretch").  Therefore, the veteran 
can be reduced on the basis of an examination showing 
improvement.  38 C.F.R. § 3.344(c).  

The evidence before the RO at the time of the reduction 
decision in December 1997 showed improved range of motion (as 
compared with that evident on examination in April 1994, the 
basis for the assignment of the 40 percent rating), no muscle 
atrophy of the legs, no muscle spasm, and no tenderness.  

A 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5293,  encompasses mild intervertebral disc syndrome.  
Moderate intervertebral disc syndrome warrants a 20 percent 
rating.  Id.  The clinical findings for consideration at the 
time of the rating reduction showed (VA examination in April 
1997) residual back injury with fractures of L2, L3, L4 and 
L5, traumatic post-surgical spondylolisthesis, with weakness 
in the lower extremities, mildly impaired gait, loss of 
feeling in the left L4, L5, and S1, and hypesthesia in the 
nerve roots to the left leg, symptomatology consistent with 
moderate intervertebral disc syndrome.  Thus, as will be 
explained below, a rating reduction was proper but only to 20 
percent rather than 10 percent. 

The evidence did not show symptomatology consistent with more 
than moderate intervertebral disc syndrome, including 
recurring attacks, and did not show symptomatology consistent 
with a 40 percent rating, including severe intervertebral 
disc syndrome, with recurrent attacks, and intermittent 
relief.  Although the veteran reports occasional sharp low 
back pain, the veteran reported that such pain had gradually 
and steadily worsened since about 1994, and he did not aver 
that the low back disability was manifested by attacks.  The 
veteran has been working in jobs which required strenuous 
lifting, bending, and stooping.  While the veteran has been 
treated on several occasions for back pain, these were 
associated with heavy or strenuous lifting or pushing at the 
veteran's full-time work.  Even though the veteran testified 
generally that his back disability had worsened in recent 
years, the clinical findings of record show significant 
improvement between the examinations in 1994 and 1997, and 
show extended periods between 1994 and 1996 requiring little 
treatment for the back.  The veteran contends that his range 
of motion did not improve, yet clinical findings show a 
significant improvement in range of motion of the lumbosacral 
spine, and with no objective evidence of pain on motion.  In 
view of the clinical findings at the time of the reduction, a 
reduction to 20 percent is proper based on clear evidence of 
improvement as compared to the veteran's reported condition 
when the 40 percent rating was assigned.  Accordingly, the 
rating reduction was proper, and restoration of a 40 percent 
rating is not warranted.

As to the actual rating reduction to 10 percent, the Board 
finds that the relevant medical evidence shows that the 
veteran's low back disability, while improved, remains 
symptomatic and productive of some functional impairment.  He 
recently testified that his recurrent back pain necessitates 
epidural injections, which result in some relief, and he 
continues to have shooting pain in his left leg, thigh, hip, 
and back, with shooting into the hip on the right side 2 or 3 
times a week.  He also indicated that he has recurrent 
numbness and tingling primarily on the inside of the left 
foot.  While the most recent compensation examination showed 
definite improvement, with minimal abnormal objective 
findings, the veteran described essentially constant low back 
pain which varied in intensity, with pain, weakness, and 
numbness in his left leg; spasms and numbness in his left 
foot; and numbness of the right low back.  While clinically 
he has greater motion of the back and less functional 
impairment, some of his continuing symptomatology is 
consistent with his history of low back problems.  It is the 
Board's judgment that, with due consideration of that 
continuing history of low back and leg symptoms, the overall 
disability picture that has been presented is consistent with 
moderate intervertebral disc syndrome, within the meaning of 
38 C.F.R. § 4.71a, Code 5293.  Accordingly, the Board finds 
that the reduction in the evaluation assigned residuals of an 
injury of the lumbosacral spine, with fractures of the 
transverse processes of L2, L3, L4, and L5, with a 
compression fracture of L3 with spondylolisthesis of L5-S1, 
post-laminectomy, from 20 to 10 percent was not warranted.  
Therefore, the evidence did not demonstrate the reduction 
beyond 20 percent was proper and a 20 percent rating  is 
properly restored.   







ORDER

As the reduction in the evaluation assigned residuals of an 
injury of the lumbosacral spine, with fractures of the 
transverse processes of L2, L3, L4, and L5, with a 
compression fracture of L3, and with spondylolisthesis of L5-
S1, post-laminectomy, from 40 to 20 percent was warranted, 
restoration of a 40 percent evaluation is denied.

As the reduction in the evaluation assigned residuals of an 
injury of the lumbosacral spine, with fractures of the 
transverse processes of L2, L3, L4, and L5, with a 
compression fracture of L3, and with spondylolisthesis of L5-
S1, post-laminectomy, from 20 to 10 percent was not 
warranted, restoration of a 20 percent evaluation is granted, 
subject to the statutory and regulatory provisions governing 
the payment of monetary benefits. 

 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

